Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on February 18, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10 and 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMITH et al. (US 2014/0175149).
In reference to claims 1, 2, 4, 10 and 17, SMITH et al. discloses a method of operating a surgical stapler having an anvil retainer, the method comprising: oscillating an anvil retainer 60 in a longitudinal  direction between extension and retraction with a motor 120 such that an anvil (figure 17) of the surgical stapler moves towards and away from a shell assembly 50 in a first oscillation pattern extending a first distance for a first time period/speed (paragraphs 149, 153-155); oscillating the anvil retainer 60 in the longitudinal direction between extension and retraction in a second oscillation after the first oscillation pattern (see diagram below) and retracting .

    PNG
    media_image1.png
    667
    910
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 3, 5-9, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SMITH et al. (US 2014/0175149).
Regarding claims 3, 5, 6, 9, 14 and 18, SMITH et al. disclose a surgical stapler method comprising: providing a motor that oscillates an anvil retainer between an extended and retracted position relative to a shell assembly at various speeds over various distances, but does not correlate the speeds and distances to motor cycles.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to cycle the motor of SMITH et al. as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.1  Furthermore, paragraphs 134 and 149 of SMITH et al. speaks to the knowledge in the art to adjust rotation (cycle/speed) of a motor as desired for the purpose of effectively approximating the anvil retainer in a controlled manner.
With respect to claims 7 and 8, SMITH et al. disclose a surgical stapler method comprising oscillating steps along first, second and third distances as required in claim 4; however, the third distance isn’t equal to the first distance, nor is the second distance exactly half of the third distance per the diagram of SMITH et al. above.  Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the first, second and third distances as claimed, since paragraph 149-151 of SMITH suggests the knowledge in the art to vary the thread pattern portions of the anvil retainer drive rod 180 for the purpose of providing the desired control complexity for approximating the anvil retainer.  Again, 2  
In reference to claim 11-13, SMITH et al. disclose a surgical stapler method comprising oscillating steps along first, second and third distances as required in claim 4; however, the third distance isn’t equal to the first distance, nor is the second distance exactly half of the third distance per the diagram of SMITH et al. above.  Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the first, second and third distances as claimed, since paragraph 191 of SMITH suggests the knowledge in the art to vary the time for cycling the anvil assembly in an extended and retracted state for the purpose of positioning the anvil retainer relative to the tissue as desired.
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SMITH et al. (US 2014/0175149) in view of OHDAIRA et al. (US 2011/0095067).
With respect to claims 19 and 20, SMITH et al. discloses a surgical stapler comprising: a handle assembly 10 housing a motor 120 and supporting an anvil assembly 60 for movement in a longitudinal direction between extension and retraction towards a shell assembly 50 in a first oscillation pattern extending a first distance for a first time period/speed and a second oscillation after the first oscillation pattern (see diagram below) and retracting the anvil retainer 60 until the anvil is in a clamped position after the second oscillation pattern over a second time period/speed (paragraph 150) upon actuation of the motor 120.  SMITH et al. does not disclose the anvil assembly 60 and the shell assembly 50 to include splines as claimed.  
	OHDAIRA et al. teaches a surgical stapler comprising: a handle assembly 6 housing a motor 307; and an anvil assembly 3 and shell assembly 4 extending from (figure 2) the handle .

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731    

August 28, 2021                                                                                                                                                                                                    






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).
        2 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).